DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4,8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasumi JP 2016-210611 A.  
	Kawasumi discloses, regarding claims 1,11, an image reading apparatus and image forming apparatus comprising:
a stacking portion (2,3,4) on which a sheet is to be stacked;
a feeding unit (15) configured to feed the sheet stacked on the stacking portion in a feeding direction;
a reading unit (17) configured to read an image on the sheet fed by the feeding unit; and
a discharge portion (27) provided below the stacking portion and configured to discharge the sheet having the image read by the reading unit,
an image forming portion configured to form an image on a recording medium based on image data read by the reading unit (see at least fig.1, ¶0013),
wherein the stacking portion includes:
a first support surface (2) configured to support the sheet,
a second support surface (3a) configured to support the sheet together with the first support surface and to be provided to be movable in a widthwise direction perpendicular to the feeding direction with respect to the first support surface, wherein the second support surface is retractable from a predetermined section above the discharge portion by moving in the widthwise direction with respect to the first support surface,
a first regulating unit (4) provided on the first support surface to be movable in the widthwise direction, having a first regulating surface (4b) with which one end of the sheet in the widthwise direction comes into contact, and configured to regulate a position of the sheet stacked on the stacking portion in the widthwise direction, and
a second regulating unit (3) provided on the second support surface to be movable in the widthwise direction together with the second support surface, having a second regulating surface (3b) with which an other end of the sheet opposite to the one end in the widthwise direction comes into contact, and configured to regulate a position of the sheet in the widthwise direction,
wherein the first support surface (2) includes a downstream support portion configured to support the sheet on a downstream side of the predetermined section in the feeding direction (see at least fig.3,7), and 
wherein a part of the second regulating surface (3b) is positioned on the downstream support portion (see at least fig.3a,7a).
Regarding claim 2, wherein the second regulating surface (3b) extends from an upstream end of the second support surface (3a) to a downstream end of the downstream support portion in the feeding direction (see at least fig.3,7).
Regarding claim 3, wherein the part of the second regulating surface (3b) is moved in the widthwise direction on the downstream support portion (see at least fig.3a,7a; ¶0037).
Regarding claim 4, wherein the stacking portion (2) is provided to be turnable upward (see at least fig.9,10; ¶0043).
Regarding claim 8, wherein, when one of the first regulating unit (4) and the second regulating unit (3) is moved, the other of the first regulating unit and the second regulating unit is moved in conjunction in an opposite direction (see at least fig.3a,7a; ¶0037).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi JP 2016-210611 A in view of Sekiguchi et al. USP 8,550,459.
	Kawasumi discloses substantially all the limitations of the claims (see ¶4), and further discloses [regarding claim 9] wherein the first regulating unit (4) includes a first rack portion (10) in which a plurality of first teeth is linearly provided (see at least fig.6),
wherein the stacking portion includes a gear (6) arranged so as to mesh with the first rack portion, and
wherein, when one of the first regulating unit (4) and the second regulating unit (3) is moved, the other of the first regulating unit and the second regulating unit is moved in conjunction in an opposite direction as a result of rotation of the gear (see at least ¶0034), and 
[regarding claim 10] wherein the downstream support portion (of first support surface 2) covers the first rack portion (10) when viewed from above regardless of a position of the first regulating unit (4).
	Kawasumi further suggests [regarding claim 9] the interlocking mechanism unit can include various alternative structures thereof (see ¶0068), but does not expressly disclose the second regulating unit including a second rack portion in which a plurality of second teeth is linearly provided.
	Sekiguchi teaches the second regulating unit (21) including a second rack portion (43) in which a plurality of second teeth is linearly provided (see at least fig.4, C5/L60-64).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the second regulating unit with a second rack portion in which a plurality of second teeth is linearly provided, as taught by Sekiguchi, in the device of Kawasumi, such that the gear meshes with both the first rack portion and the second rack portion, for the purpose of ra eliable device so as to integrally move the regulating units (C5/L64-C6/L2).

Allowable Subject Matter
7.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hasegawa (USP 6,916,020) discloses an image reading and image forming apparatus comprising a feeding unit (64) and a stacking portion (71,73) comprising first and second regulating units (72a,72b), wherein the stacking portion comprises an upstream support surface (73) and a downstream support surface (71).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        11/23/2022